Citation Nr: 0527677	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to connection for bilateral hearing loss 
disability.

2.  Entitlement to connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from April 1944 to July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for 
entitlement to service connection for bilateral hearing loss 
disability, tinnitus, and post-traumatic stress disorder 
(PTSD).  

The Board notes that the veteran's February 2004 Notice of 
Disagreement included the issue of entitlement to service 
connection for PTSD.  However, the RO, in a May 2004 
decision, granted service connection for that issue.  As 
such, the issues that are currently available for appellate 
consideration are those that are found on the coversheet of 
this decision.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2004).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a September 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's September 2003 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the May 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
reports.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss or tinnitus, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  The threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

Legal Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability and tinnitus.  In order to 
establish service connection on a presumptive basis, the 
veteran's sensorineural hearing loss and tinnitus must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his service.  In this 
case, the first clinical documentation of an impaired hearing 
disability for VA purposes and tinnitus was in March 2004, 
many years after service.  In this regard on the VA 
authorized evaluation in March 2004 pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
65
70
LEFT
15
20
30
50
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 100 percent in the left ear.  
As such, the Board finds that presumptive service connection 
is not warranted under the provisions of 38 U.S.C.A. §§ 1101 
and 1112 (West 2002) or 38 C.F.R. §§ 3.307 and 3.309 (2004).

In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  The record establishes that current hearing loss 
"disability" for VA purposes and tinnitus have been 
demonstrated subsequent to service, on VA audiometric 
examination in March 2004.  However, the veteran's service 
medical records do not refer to a complaint or finding of 
hearing loss while in service.  Moreover, his July 1946 
separation examination demonstrates that that on whispered 
and spoken voice hearing evaluations, the veteran's hearing 
was 15/15 bilaterally, respectively.  

However, the Board observes that the veteran alleges that his 
hearing loss disability was incurred in service as a result 
acoustic trauma from serving as an artillery crewman on 105mm 
Howitzers.  The veteran's report of separation from the 
Marines and Honorable Discharge documentation indicates that 
the veteran had qualified as a rifle marksman and that the 
veteran saw action in Okinawa.  Therefore, the Board finds 
that it would be consistent with the circumstances of the 
veteran's service to be exposed to artillery noise while in 
the military.  Thus, in resolving all benefit of doubt in the 
veteran's favor, the Board concedes that the veteran was 
exposed to noise trauma in service.  See 38 U.S.C.A. § 1154 
(a) (West 2002).

The Board notes that the lack of demonstration of hearing 
loss and tinnitus while in service does not necessarily 
preclude the establishment of service connection.  In this 
regard, because there were no audiometric test findings 
reported on the July 1946 separation examination, service 
connection could still be established if it is shown that the 
veteran's current hearing loss disability and tinnitus are 
related to service.  See 38 C.F.R. § 3.303(d),  See, Hensley 
v. Brown, 5 Vet. App. 155 (1993).  

However, the Board observes that the record does not 
establish that the veteran's current bilateral hearing loss 
disability and tinnitus are etiologically related to noise 
exposure in service.  As noted above, bilateral hearing loss 
disability and tinnitus were initially demonstrated in 2004, 
many years after the veteran's discharge from service.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that there 
is no competent medical opinion of record that etiologically 
relates the veteran's in-service noise exposure to his 
current hearing loss disability or tinnitus.  The Board notes 
that in March 2004, an audiologist, after the veteran 
reported that his tinnitus had its onset in 1980, opined that 
the onset of tinnitus 25 years after noise exposure did not 
implicate military noise exposure as being a causative 
factor.  The same audiologist also opined that the veteran's 
bilateral hearing loss was not related to service.  The 
veteran reported having had hearing loss for the past 25 
years.  The Board notes that the examiner opined that because 
the veteran had stated that his hearing loss had begun during 
the past "five" years, that he believed that the veteran's 
hearing loss was primarily due to advancing age and his work 
in the contracting business, as opposed to rifle and 
artillery fire.  Significantly, however, the veteran's 
reporting in 2004, of the onset of hearing loss 25 years 
earlier, still places its onset decades after service.  Thus, 
in the absence of any evidence to the contrary, the Board 
finds that the veteran is not entitled to a grant of service 
connection on a nonpresumptive direct basis.

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability and tinnitus are related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record, including the March 2004 medical opinion, 
is of greater probative value than the veteran's statements 
in support of his claim.  Although the Board concludes that 
the evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that current bilateral hearing 
loss disability and tinnitus are related to such incident in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for bilateral hearing loss disability and 
tinnitus.


ORDER

1.  Entitlement to connection for bilateral hearing loss 
disability is denied.

2.  Entitlement to connection for tinnitus is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


